UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: August 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Municipal bonds weathered a difficult environment to post positive results for the year ended August 31, 2008. Mortgage-related losses led to credit rating downgrades for municipal bond insurers. The ensuing credit concerns, along with an exodus of non-traditional municipal investors such as hedge funds, led to a sell-off in the municipal market in early 2008. However, municipal bonds enjoyed a recovery during the last six months of the period. California has been hit particularly hard by the U.S. economic slowdown, leading to a sizable budget deficit. The state is currently operating without a budget as the governor and legislature struggle to resolve the deficit problem. Fund performance For the year ended August 31, 2008, John Hancock California Tax-Free Income Funds Class A, Class B and Class C shares posted total returns of 2.18%, 1.31% and 1.31%, respectively, at net asset value. By comparison, Morningstars muni California long fund category produced an average return of 1.33%, while the Lehman Brothers Municipal Bond Index returned 4.48%. Municipal bonds weathered a difficult environment to post positive results for the year ended August 31, 2008. The key behind the Funds outperformance of its Morningstar peer group average was its higher credit quality. With credit spreads  the difference between the yields of higher-and lower-quality bonds  widening significantly during the period, the portfolios emphasis on higher-quality securities enhanced results relative to its peer group. Another favorable factor was individual security selection, particularly among lower-quality bonds. Our focus on fundamental credit research and comprehensive analysis was rewarded as our lower-quality holdings held up well in a difficult environment for lower-rated investments. Bonds that finance essential services, such as water and sewer, were among the better performers in the portfolio for the 12-month period, along with education and general obligation bonds. The weakest performers were tobacco bonds, which suffered the most from the hedge-fund selling. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 California Tax-Free Income Fund | Annual report A look at performance For the periods ended August 31, 2008 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) SEC 30- day yield Inception Since Since (%) as of Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception 8-31-08 A 12-29-89 2.42 3.17 3.59  2.42 16.91 42.25  4.66 B 12-31-91 3.57 2.90 3.40  3.57 15.39 39.68  4.13 C 4-1-99 0.33 3.25  3.16 0.33 17.34  34.06 4.12 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.81%, Class B  1.66%, Class C  1.66%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | California Tax-Free Income Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in California Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 8-31-98 $13,968 $13,968 $16,094 C 2 4-1-99 13,406 13,406 15,662 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of August 31, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 8 California Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2008 with the same investment held until August 31, 2008. Account value Ending value Expenses paid during on 3-1-08 on 8-31-08 period ended 8-31-08 1 Class A $1,000.00 $1,052.20 $4.23 Class B 1,000.00 $1,047.70 8.60 Class C 1,000.00 $1,047.70 8.60 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | California Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on March 1, 2008, with the same investment held until August 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 3-1-08 on 8-31-08 period ended 8-31-08 1 Class A $1,000.00 $1,021.00 $4.17 Class B 1,000.00 1,016.70 8.47 Class C 1,000.00 1,016.70 8.47 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.82%, 1.67% and 1.67% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). 10 California Tax-Free Income Fund | Annual report Portfolio summary Top 10 holdings 1 Santa Ana Financing Auth., 7-1-24, 6.250% 3.6% San Bernardino, County of, 8-1-17, 5.500% 3.0% Golden State Tobacco Securitization Corp., 6-1-35, 5.000% 2.9% Puerto Rico Aqueduct & Sewer Auth., 7-1-11, 7.470% 2.8% California, State of, 3-1-16, 6.615% 2.2% New Haven Unified School District, 8-1-22, Zero 2.1% Puerto Rico, Commonwealth of, 7-1-15, 6.500% 2.1% Santa Clara County Financing Auth., 5-15-17, 5.500% 2.0% California, State of, 4-1-29, 4.750% 1.9% Puerto Rico Indl., Tourist, Edl. Med. & Environmental Control Facilities Financing Auth., 7-1-18, 7.920% 1.8% Sector distribution General Obligation Bonds 16% Leasing Contracts 3% Revenue Bonds Education 2% Transportation 8% Electric 2% Correctional Facilities 8% Economic Development 2% Health 8% Pollution 1% Special Tax 7% Other Revenue bonds 27% Water and Sewer 6% Short-term investments & other 1% Tobacco 5% Tax Allocation 4% 1 As a percentage of net assets on August 31, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | California Tax-Free Income Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 8-31-08 This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 99.00% (Cost $306,901,838) California 89.60% ABAG Finance Auth. for Nonprofit Corps Health Fac Rev Inst. on Aging 5.650% 08-15-38 A+ $1,000 997,110 Rev San Diego Hosp Assn Ser 2001A 6.125 08-15-20 A 2,000 2,055,320 Anaheim, City of, Rev Ref Cert of Part Reg Convention Ctr (D)(P) 6.133 07-16-23 AA 2,000 2,050,160 Anaheim Public Financing Auth., Rev Lease Cap Apprec Sub Pub Imp Proj Ser 1997C (D) Zero 09-01-18 AAA 3,000 1,915,020 Antioch Pub. Financing Auth. Reassmt. Rev., Sub. Ser. B (G) 5.850 09-02-15 BB+ 1,375 1,406,487 Antioch Public Financing Auth., Rev Ref Reassessment Sub Ser 1998B (G) 5.500 04-01-43 AA 5,000 5,218,550 Bay Area Toll Auth., Rev Ref Toll Bridge Ser 2007F 5.000 04-01-31 AA 5,000 5,062,450 Belmont Community Facilities District, Rev Special Tax Dist No. 2000-1 Library Proj Ser 2004A (D) 5.750 08-01-24 Aa3 1,000 1,126,350 California Statewide Communities Develop Auth., CHF Irvine LLC UCI East Campus 5.750 05-15-32 BAA2 1,230 1,212,657 Rev Ref Sr Living Presbyterian Homes Ser 2006A 4.875 11-15-36 BBB+ 2,000 1,648,740 California County Tobacco Securitization Agency, Rev Asset Backed Bond Fresno County Fdg Corp 6.000 06-01-35 BBB 1,765 1,588,835 Rev Asset Backed Bond Kern County Corp Ser 2002A 6.125 06-01-43 BBB 5,000 4,542,400 Rev Asset Backed Bond Stanislaus Fdg Ser 2002A 5.500 06-01-33 Baa3 1,000 890,530 Rev Asset Backed Bond Los Angeles County (Zero to 12-1-10 then 5.250%) Zero 06-01-21 Baa3 5,000 3,816,900 See notes to financial statements 12 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) California Department of Water Resources, Rev Pwr Supply Ser 2002A 5.375% 05-01-21 A $4,000 $4,447,920 Rev Pwr Supply Ser 2008H (D) 5.000 05-01-22 AAA 5,000 5,250,050 California Educational Facilities Auth., Rev College & Univ Proj 5.000 02-01-26 Baa3 4,525 4,076,075 Rev Ref Pooled College & Univ Financing Ser 1993B 6.125 06-01-09 Baa2 5 5,018 Rev Univ of San Diego Ser 2002A 5.500 10-01-32 A2 1,435 1,475,582 Rev Ref Woodbury Univ 5.000 01-01-25 BBB 1,800 1,638,504 Rev Ref Woodbury Univ 5.000 01-01-30 BBB 2,000 1,732,800 California Statewide Financing Auth., Rev Tobacco Settlement Asset Backed Bond 2002A 6.000 05-01-37 Baa3 2,500 2,244,500 Rev Tobacco Settlement Asset Backed Bond 2002B 6.000 05-01-37 Baa3 4,000 3,591,200 California, State of, GO Ref Daily Kindergarten Univ. Ser A4 (V) 2.240 05-01-34 AA 810 810,000 GO Unltd (D) 4.750 04-01-29 AAA 6,000 5,999,760 GO Unltd (D)(G) 6.615 03-01-16 AA 6,255 7,061,269 GO Unltd 5.125 04-01-23 A+ 2,000 2,044,220 GO Unltd 5.125 11-01-24 A+ 3,500 3,560,935 California Health Facilities Financing Auth., Rev Catholic Health Care West Ser 2004G 5.250 07-01-23 A 1,000 996,360 Rev Kaiser Permanente Ser. A 5.250 04-01-39 A+ 2,500 2,444,025 California Infrastructure & Economic Development Rev J David Gladstone Inst Proj 5.250 10-01-34 A 1,000 1,000,310 Rev Kaiser Hosp Asst I LLC Ser 2001A 5.550 08-01-31 A+ 3,000 3,016,260 Rev Performing Arts Center 5.000 12-01-27 A 500 508,115 California Municipal Finance Auth., Rev Ref American Heritage Education Foundation Proj 2006A 5.250 06-01-26 BBB 1,000 912,550 California Pollution Control Financing Auth., Rev Poll Control Pacific Gas & Electric Ser 1996A (D) 5.350 12-01-16 AA 1,000 1,010,350 Rev Solid Waste Disposal Keller Canyon Landfill Co Proj 6.875 11-01-27 BB 2,000 1,973,360 Rev Solid Waste Disp Mgmt Inc Proj Ser 2005C 5.125 11-01-23 BBB 2,000 1,720,580 California State Public Works Board, Rev Lease Dept of Corrections Ser 2003C 5.500 06-01-18 A 5,000 5,346,850 Rev Ref Lease Dept of Corrections State Prisons Ser 1993A (D) 5.000 12-01-19 AA 5,000 5,208,450 California Statewide Cmmtys. Dev. Auth. Rev., Thomas Jefferson Sch. Law Ser. A 7.250 10-01-38 BB+ 2,000 1,938,100 See notes to financial statements Annual report | California Tax-Free Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) California State University, Rev Ref Systemwide Ser 2005C (D) 5.000% 11-01-38 AA $5,000 $4,961,150 Capistrano Unified School District, Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 6.000 09-01-33 BB 750 752,888 Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 5.875 09-01-23 BB 500 502,900 Rev Spec Tax Cmty Facil Dist No. 98 2 (G) 5.750 09-01-29 AA 2,470 2,616,397 Center Unified School District, GO Unltd Ref Cap Apprec Ser 1997C (D) Zero 09-01-16 AA 2,145 1,519,883 Chula Vista Industrial Development Auth., Rev Ref Tax Alloc Bayfront Ser 2006B (G) 5.250 10-01-27 BB+ 1,250 1,142,900 Cloverdale Community Development Agency, Rev Tax Allocation Redev Proj (G) 5.500 09-01-38 BB+ 3,000 2,641,830 Contra Costa County Public Financing Auth., Rev Ref Lease Various Cap Facil Ser 1999 A (D) 5.000 06-01-28 AA 1,770 1,831,649 Rev Ref Lease Various Cap Facil Ser 1999 A (D) 5.000 06-01-28 AA 1,230 1,231,156 Corona Community Facilities District, Rev Special Tax Escrow 97-2 (G) 5.875 09-01-23 BB+ 1,255 1,256,983 East Side Unified High School District, Santa Clara County, GO Ultd Ref 2012 (D) 5.250 09-01-24 AAA 2,500 2,769,700 Folsom Public Financing Auth., Rev Ref Sub Bond Ser 2007B (G) 5.125 09-01-26 BB 1,000 870,640 Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB 6,615 2,316,639 Rev Ref Toll Rd Cap Apprec Zero 01-15-36 BBB 30,000 4,885,800 Fresno Joint Powers Financing Auth., Rev Ref Ser 1994A (G) 6.550 09-02-12 A+ 200 200,396 Fresno, City of, Rev Swr Ser A 1 (D) 5.250 09-01-19 AA 1,000 1,066,970 Fullerton Community Facilities District, Rev Spec Tax Amerige Heights Dist No. 1 (G) 6.200 09-01-32 BB 1,000 1,011,980 Golden State Tobacco Securitization Corp, Rev Asset Backed Bond Ser 2003A 6.250 06-01-33 AAA 2,760 3,007,627 Rev Asset Backed Bond Ser 2005A (D) 5.000 06-01-35 A 10,000 9,133,500 Imperial Irrigation Dist, Elec Rev Ref Sys 5.000 11-01-33 A+ 2,500 2,468,100 Inglewood Unified School District Facilities Financing Auth., Rev Ref Bond (D) 5.250 10-15-26 AAA 5,000 5,383,050 See notes to financial statements 14 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) Irvine, City of, Rev Meadows Mobile Home Park Ser 1998A (G) 5.700% 03-01-28 BBB $3,975 $3,976,113 Laguna Salada Union School District, GO Unltd Ser 2000C (D) Zero 08-01-26 A 1,000 394,350 Lancaster School District, Rev Ref Cert of Part Cap Apprec (D) Zero 04-01-19 AAA 1,730 1,073,032 Rev Ref Cert of Part Cap Apprec (D) Zero 04-01-22 AAA 1,380 709,141 Lee Lake Water District, Rev Spec Tax Cmty Facil Dist No. 2 Montecito Ranch (G) 6.125 09-01-27 BB 1,200 1,146,888 Long Beach, City of, Rev Ref Harbor Ser 1998A (D) 6.000 05-15-18 AA 2,660 2,888,654 Rev Spec Tax Cmty Facil Dist No. 6 Pike (G) 6.250 10-01-26 BB 2,500 2,519,500 Los Angeles Community Facilities District, Rev Spec Tax No. 3 Cascades Business Park Proj (G) 6.400 09-01-22 BB+ 655 658,223 Los Angeles Unified School District, GO Unltd Elecfion of 1997 Ser 2002E (D) 5.500 07-01-17 AA 1,500 1,666,590 Millbrae, City of, Rev Magnolia of Millbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 2,500 2,522,800 Modesto, City of, Rev Spec Tax Cmnty Facs Dist No. 04-1 2 (G) 5.100 09-01-26 BB 3,000 2,603,940 New Haven Unified School District, GO Unltd Cap Apprec Ser 1998B (D) Zero 08-01-22 A+ 14,200 6,744,290 Northern California Transmission Agency, Rev Ref Calif-Oregon Transm Proj Ser 1990A (D) 7.000 05-01-13 AA 100 111,038 Orange, County of, Rev Spec Assessment Imp Bond Act 1915 Ltd Oblig (G) 5.750 09-02-33 BB 1,570 1,537,391 Orange Cove Irrigation District, Rev Ref Cert of Part Rehab Proj (D) 5.000 02-01-17 AA 2,045 2,048,620 Oxnard, City of, Rev Special Tax District No. 3- Seabridge (G) 5.000 09-01-35 BB 1,500 1,309,665 Paramount Unified School District, GO Unltd Cap Apprec Bonds Ser 2001B (D) Zero 09-01-25 AAA 4,735 2,017,536 Pasadena, City of, Cert of Part Ref Old Pasadena Parking Facil Proj 6.250 01-01-18 AA+ 920 1,047,402 Poway, City of, Rev Ref Cmty Facil Dist No. 88 1 Pkwy Business Ctr (G) 6.750 08-15-15 BB 1,000 1,021,280 See notes to financial statements Annual report | California Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) Rancho Santa Fe Community Services District, Rev Spec Tax Cmty Facil Dist No. 1 (G) 6.700% 09-01-30 BB $1,000 $1,014,020 Ripon Redevelopment Agency, Rev Ref Community Redevelopment Proj (D) 4.750 11-01-36 A2 1,700 1,568,539 Riverside County Asset Leasing Corp, Rev Leasehold Linked Ctfs Riverside County Ser 1993A 6.500 06-01-12 AA 1,000 1,086,200 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 AA 4,975 5,220,566 San Bernardino, County of, Rev Cert of Part Cap Facil Proj Ser 1992B 6.875 08-01-24 AAA 350 440,300 Rev Ref Cert of Part Med Ctr Fin Proj (D) 5.500 08-01-17 AA 8,750 9,543,712 San Bruno Park School District, GO Unltd Cap Apprec Ser 2000B (D) Zero 08-01-21 A+ 1,015 526,805 GO Unltd Cap Apprec Ser 2000B (D) Zero 08-01-23 A+ 1,080 494,791 San Diego County Water Auth., Rev Ref Cert (D)(M)(P) 9.006 04-22-09 AAA 400 419,080 San Diego Redevelopment Agency, Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-17 BB 1,600 952,768 Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-18 BB 1,700 933,742 Rev Ref Tax Alloc City Heights Proj Ser 1999A (G) 5.800 09-01-28 BB 1,395 1,310,268 Rev Ref Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09-01-23 BB 1,000 976,450 San Diego Unified School District, GO Unltd Cap Apprec Ser 1999A (D) Zero 07-01-21 AA 2,500 1,322,775 GO Unltd Election of 1998 Ser 2000B (D) 5.000 07-01-25 AA 2,450 2,563,851 San Francisco State Building Auth., Rev Ref Lease Dept of Gen Serv Ser 1993A 5.000 10-01-13 A 2,145 2,282,452 San Francisco City & County Redevelopment Agency, Rev Spec Tax Cmnty Facil Dist No. 6 Ser 2005A (G) 5.150 08-01-35 BB 1,250 1,064,713 Rev Cmty Facil Dist No. 6 Mission Ser 2001A (G) 6.000 08-01-25 BB 2,500 2,453,025 San Joaquin, County of, Cert of Part Ref County Admin Building (D) 5.000 11-15-29 AA 2,965 2,971,286 See notes to financial statements 16 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) San Joaquin Hills Transportation Corridor Agency, Rev Ref Toll Rd Conv Cap Apprec Ser 1997A 5.750% 01-15-21 BB $5,000 $4,715,650 Rev Toll Rd Sr Lien Zero 01-01-22 AAA 6,500 3,506,880 Rev Toll Rd Sr Lien Zero 01-01-14 AAA 5,000 4,174,150 San Marcos Public Facilities Auth., Rev Sub Tax Increment Proj Area 3 Ser 1999A (G) 6.000 08-01-31 AA 1,305 1,377,884 San Mateo County Joint Power Auth., Rev Ref Lease Cap Proj Prog (D) 5.000 07-01-21 AA 1,815 1,924,517 Santa Ana Financing Auth., Rev Lease Police Admin & Hldg Facil Ser 1994A (D) 6.250 07-01-19 AA 1,790 2,107,618 Rev Lease Police Admin & Hldg Facil Ser 1994A (D) 6.250 07-01-24 AA 10,000 11,529,000 Rev Ref Mainplace Proj Ser 1998D (G) 5.600 09-01-19 BBB 1,000 1,012,950 Santa Clara County Financing Auth., Rev Ref Lease Multiple Facil Proj Ser 2000B (D) 5.500 05-15-17 AA 6,000 6,329,520 Santa Fe Springs Community Development Commission, Rev Tax Alloc Cap Apprec Cons Redev Proj Ser 2006A (D) Zero 09-01-20 AA 1,275 704,144 Santa Margarita Water District, Rev Spec Tax Cmty Facil Dist No. 99 1 (G) 6.000 09-01-30 AA 500 574,070 Santaluz Community Facilities District, Rev Spec Tax Dist No. 2 Imp Area No. 1 (G) 6.375 09-01-30 BB 1,495 1,497,960 Southern California Public Power Auth., Rev Natural Gas Proj No. 1 Ser 2007A 5.250 11-01-26 AA 1,000 989,540 Rev Ref Southern Transm Proj (D) Zero 07-01-13 Aa3 4,400 3,753,728 Tobacco Securitization Auth. of Northern California, Rev Asset Backed Bond Ser 2001A 5.375 06-01-41 AAA 1,000 1,082,170 Torrance, City of, Rev Ref Hosp Torrance Mem Med Ctr Ser 2001A 5.500 06-01-31 A+ 2,000 2,001,560 Turlock Health Facilities, Rev Emanuel Med Ctr Ser 2007B 5.125 10-15-37 BBB+ 2,500 2,113,025 Tustin Unified School District, Rev Spec Tax Cmty Facil Dis No. 97 1 6.375 09-01-35 AAA 1,000 1,020,250 Vallejo Sanitation and Flood Control District, Rev Ref Cert of Part (D)(G) 5.000 07-01-19 A 2,500 2,474,075 West Covina Redevelopment Agency, Rev Ref Cmty Facil Dist Fashion Plaza Proj 6.000 09-01-22 AA 3,000 3,328,350 See notes to financial statements Annual report | California Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Puerto Rico 9.40% Puerto Rico, Commonwealth of, GO Unltd (P) 6.500% 07-01-15 BBB $6,000 6,632,340 Puerto Rico Highway & Transportation Auth., Rev Ref Ser 1996Z (D) 6.250 07-01-14 AA 3,250 3,590,730 Rev Ref Ser 1998A (D) 5.000 07-01-38 AA 190 182,865 Puerto Rico Indl, Tourist, Edl, Med & Environmental Control Facilities Financing Auth., GO Unltd Ser 975 (D) 7.920 07-01-18 Aaa 5,000 5,716,900 Puerto Rico Aqueduct & Sewer Auth., Rev Inverse Floater (Gtd) (D)(M)(P) 7.470 07-01-11 AAA 7,500 9,016,200 Rev Sr Lien Ser 2008A (Zero to 7-1-11 then 6.125%) Zero 07-01-24 BBB 1,750 1,547,770 Rev Hosp de la Concepcion Ser 2000A 6.500 11-15-20 AA 500 531,840 Puerto Rico Public Financing Corp, Rev Commonwealth Appropriation Ser 2002E 5.700 08-01-25 Aaa 2,500 2,622,850 State, issuer, description Value Short-term investments 0.03% (Cost $103,000) Joint Repurchase Agreement 0.03% Joint Repurchase Agreement with Barclays PLC dated 8-29-08 at 2.02% to be repurchased at $103,023 on 9-02-08, collateralized by $90,070 U.S. Treasury Inflation Indexed Note, 2.50%, due 7-15-16 (valued at $105,060, including interest). $103 103,000 Total investments (Cost $307,004,838)  99.03% Other assets and liabilities, net 0.97% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements 18 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 5.02 Financial Guaranty Insurance Company 8.95 Financial Security Assurance, Inc. 9.81 Municipal Bond Insurance Association 21.35 (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) Inverse floater bond purchased on secondary market. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of August 31, 2008.  At August 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $305,646,171. Net unrealized appreciation aggregated $8,773,951, of which $16,260,700 related to appreciated investment securities and $7,486,749 related to depreciated investment securities. See notes to financial statements Annual report | California Tax-Free Income Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 8-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $307,004,838) $314,420,122 Receivable for shares sold 201,060 Interest receivable 4,184,958 Receivable from affiliates 28,922 Other assets 36,901 Total assets Liabilities Due to custodian 555,983 Payable for shares repurchased 414,666 Dividends payable 227 Payable to affiliates Management fees 143,088 Distribution and service fees 55,754 Other 67,983 Other payables and accrued expenses 121,352 Total liabilities Net assets Capital paid-in 308,631,449 Accumulated net realized gain on investments 1,427,298 Net unrealized appreciation of investments 7,415,284 Accumulated net investment income 38,879 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($293,560,255 ÷ 28,332,591 shares) $10.36 Class B ($10,381,415 ÷ 1,001,909 shares) 1 $10.36 Class C ($13,571,240 ÷ 1,309,848 shares) 1 $10.36 Maximum offering price per share Class A ($10.36 ÷ 95.5%) 2 $10.85 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements 20 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 8-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $17,119,477 Total investment income Expenses Investment management fees (Note 4) 1,790,496 Distribution and service fees (Note 4) 699,727 Transfer agent fees (Note 4) 129,294 Accounting and legal services fees (Note 4) 37,228 Custodian fees 83,930 Professional fees 40,637 Printing fees 29,186 Trustees fees 19,336 Blue sky fees 16,835 Miscellaneous 9,870 Total expenses Less expense reductions (Note 4) (1,988) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on investments 219,561 Change in net unrealized appreciation (depreciation) of investments (7,654,523) Net realized and unrealized loss Increase in net assets from operations See notes to financial statements Annual report | California Tax-Free Income Fund 21 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 8-31-07 8-31-08 Increase (decrease) in net assets From operations Net investment income $14,124,386 $14,264,926 Net realized gain 1,521,490 219,561 Change in net unrealized appreciation (depreciation) (11,454,555) (7,654,523) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (13,058,903) (13,221,127) Class B (664,098) (437,796) Class C (323,845) (443,676) From net realized gain Class A  (374,572) Class B  (16,486) Class C  (14,767) From Fund share transactions (Note 5) Total increase (decrease) Net assets Beginning of year 327,874,435 328,674,838 End of year 1 1 Includes accumulated net investment income of $38,879 and $38,879, respectively. See notes to financial statements 22 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-04 1 8-31-05 1 8-31-06 8-31-07 8-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.52 0.51 0.49 0.47 0.47 Net realized and unrealized gain (loss) on investments 0.30 0.16 (0.15) (0.32) (0.25) Total from investment operations Less distributions From net investment income (0.51) (0.50) (0.49) (0.47) (0.46) From net realized gain     (0.01) Total distributions Net asset value, end of year Total return (%) 3 4 4 4 Ratios and supplemental data Net assets, end of year (in millions) $308 $306 $296 $304 $294 Ratios (as a percentage of average net assets): Expenses before reductions 0.83 0.86 0.82 0.81 0.81 Expenses net of all fee waivers 0.83 0.86 0.82 0.81 0.81 Expenses net of all fee waivers and credits 0.83 0.86 0.82 0.81 0.81 Net investment income 4.72 4.59 4.53 4.33 4.45 Portfolio turnover (%) 21 13 33 41 22 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements Annual report | California Tax-Free Income Fund 23 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-04 1 8-31-05 1 8-31-06 8-31-07 8-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.42 0.41 0.40 0.38 0.38 Net realized and unrealized gain (loss) on investments 0.31 0.16 (0.15) (0.32) (0.25) Total from investment operations Less distributions From net investment income (0.42) (0.40) (0.40) (0.38) (0.37) From net realized gain     (0.01) Total distributions Net asset value, end of year Total return (%) 3 4 4 4 Ratios and supplemental data Net assets, end of year (in millions) $43 $32 $24 $15 $10 Ratios (as a percentage of average net assets): Expenses before reductions 1.69 1.71 1.67 1.66 1.66 Expenses net of all fee waivers 1.69 1.71 1.67 1.66 1.66 Expenses net of all fee waivers and credits 1.69 1.71 1.67 1.66 1.66 Net investment income 3.87 3.75 3.68 3.47 3.59 Portfolio turnover (%) 21 13 33 41 22 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements 24 California Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-04 1 8-31-05 1 8-31-06 8-31-07 8-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.42 0.41 0.40 0.37 0.38 Net realized and unrealized gain (loss) on investments 0.31 0.16 (0.15) (0.31) (0.25) Total from investment operations Less distributions From net investment income (0.42) (0.40) (0.40) (0.38) (0.37) From net realized gain     (0.01) Total distributions Net asset value, end of year Total return (%) 3 4 4 4 Ratios and supplemental data Net assets, end of year (in millions) $7 $7 $8 $10 $14 Ratios (as a percentage of average net assets): Expenses before reductions 1.69 1.71 1.67 1.66 1.66 Expenses net of all fee waivers 1.69 1.71 1.67 1.66 1.66 Expenses net of all fee waivers and credits 1.69 1.71 1.67 1.66 1.66 Net investment income 3.87 3.74 3.68 3.47 3.60 Portfolio turnover (%) 21 13 33 41 22 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements Annual report | California Tax-Free Income Fund 25 Notes to financial statements Note 1 Organization John Hancock California Tax-Free Income Fund (the Fund) is a non-diversified open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund seeks a high level of current income, consistent with the preservation of capital, that is exempt from federal and California personal income taxes. Since the Fund invests primarily in California issuers, the Fund may be affected by political, economic or regulatory developments in the state of California. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
